Citation Nr: 0509591	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  96-42 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952, with reserve service from December 1952 to 
December 1956.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2000, the Board found that 
the veteran had submitted new and material evidence to reopen 
a claim for service connection for a back disability, and 
remanded the claim to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, for additional 
development.  The Board denied the claim on the merits in an 
October 2002 decision.  

The veteran appealed the Board's October 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2003, the Secretary of VA submitted a motion for 
remand, arguing that a remand was necessary for the Board to 
address whether VA had satisfied the duty to notify.  In an 
August 2003 order, the Court granted the Secretary's motion, 
vacated the Board's October 2002 decision and remanded the 
case to the Board for readjudication consistent with the 
considerations discussed in the motion for remand.  

In December 2003, the Board remanded the claim to the RO 
pursuant to the Court's August 2003 order.  The RO denied the 
claim in a July 2004 supplemental statement of the case 
(SSOC).

The case is now before the Board for final appellate 
consideration.

In February 2004 correspondence, the veteran's service 
organization referred to a pending claim for an increased 
evaluation for a service-connected left leg disability.  A 
review of the claims file reveals that the Board denied an 
increased evaluation for residuals of a fracture of the left 
tibia in an October 2000 decision.  The Board considers the 
February 2004 correspondence a new claim for an increased 
evaluation, and refers it to the RO for proper development 
and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the evidence is against the claim 
that the veteran has a current back disability that began 
during or is causally linked to any incident of service, to 
include a claimed back injury; arthritis of the lumbar spine 
was first shown many years post-service and there is no 
competent evidence that shows that a back disability was 
caused or aggravated by service-connected residuals of a 
fracture of the left tibia.


CONCLUSION OF LAW

A back disability, to include degenerative disc disease of 
the lumbar spine, was not incurred in or aggravated by active 
service, nor may arthritis of the lumbar spine be presumed to 
have been incurred therein, and a back disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in the February 2002 SSOC (the RO's 
adjudication of the service connection claim on its merits 
after the Board reopened the claim), and the July 2004 SSOC 
(the RO's most recent adjudication, dated after the Board's 
December 2003 remand), adequately informed him of the 
information and evidence needed to substantiate all aspects 
of his service connection claim.

A VCAA notice letter dated in January 2004 informed the 
veteran of the VCAA's implementing regulations, including 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see O.G.C. 
Prec. Op. No. 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The January 2004 VCAA notice letter 
requested that the veteran "[p]lease send any additional 
evidence that pertains to your appeal...."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all available post-service medical 
records.  In November 2003 correspondence, the veteran 
indicated that he had no additional evidence to submit at 
that time.  In February 2004 correspondence, he stated that 
he had no additional evidence other than records at the 
Cincinnati VA medical center (VAMC).  The RO subsequently 
obtained those records. 

The Board acknowledges that the veteran has reported an award 
of benefits from the Social Security Administration (SSA) in 
1990 or 1991.  However, the Board has determined that this 
claim may be fully and fairly adjudicated without obtaining 
the veteran's SSA records.  VA has denied the veteran's claim 
because the evidence does not establish that his current back 
disorder is related to his service several decades earlier.  
There is no indication that the SSA's records contain 
information relevant to this nexus issue.  In fact, the 
record before the Board refers to several post-service back 
injuries, including one in 1988, shortly before the SSA 
award.  The veteran has not identified the SSA's records as 
pertinent to his claim, or alleged that they would link his 
current back disorder to his service.  Moreover, the veteran 
has undergone a VA examination, which included a competent 
opinion addressing the contended causal relationship between 
a current back disability and service.  Any records dated at 
least 14 years ago could not contain an opinion that links a 
current back disability to service.  The examiner indicated 
that there was no such relationship and pointed out, and the 
record confirms, significant post-service back injuries.  
Therefore, the Board's duty to assist is not triggered 
because such a duty is "limited to (securing) specifically 
identified documents that, by their description would be 
facially relevant and material to the claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

VA conducted an examination with regard to the veteran's 
claim in December 2000.  That evaluation included a competent 
opinion addressing the contended causal relationship between 
a current back disability and service.  There is no competent 
opinion of record based on a review of the record that 
indicates otherwise.  The Board finds that the relevant 
medical evidence of record, to include the report of the 
December 2000 VA examination, contains sufficient detail to 
make a decision on the veteran's claim.  Thus, there is no 
duty to seek any additional medical opinion with regard to 
his claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  The Board again notes that in November 2003 and 
February 2004 correspondence the veteran said that he had no 
additional evidence to submit, other than VA medical records 
which the RO has since obtained.  It is clear that there is 
no additional relevant evidence that has not been obtained 
and that the appellant desires the Board to proceed with its 
appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran has submitted correspondence directly to VA, 
submitted copies of correspondence he sent to various 
political leaders, testified during a March 1997 RO hearing, 
and provided history and contentions during VA and private 
examinations and outpatient treatment appointments.  While in 
the past the veteran claimed that his current back condition 
was secondary to service-connected residuals of a fracture of 
the left tibia, it is apparent that he now seeks service 
connection on a direct basis.  (Nevertheless, as he has not 
formally withdrawn the secondary service connection aspect of 
his claim, such will be considered by the Board.)  He 
contends that he incurred a back condition in September 1951 
in Germany when he was carrying another soldier on his back 
down a hill.  The veteran fell and injured his left knee.  
The veteran maintains that his back began to hurt at some 
point after this injury.  He states that he began treatment 
in late 1953 from a Dr. C., but the doctor was deceased and 
no records were available.  (The Board parenthetically notes 
that, because of privacy concerns in this and all Board 
decisions, physicians and laypersons are identified by their 
initials only.)  He was then treated by a Dr. S.  He noted 
that a 1976 worker's compensation claim was disputed on the 
basis that the service-related condition pre-existed the work 
injury. The veteran said that from the time of his separation 
from service to an award of SSA disability benefits in 1990 
or 1991, he continued to seek VA and private treatment for 
his back.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records indicate that in 
September 1951 he fell and injured his left knee while 
carrying a man on his back. Service medical records document 
treatment for the resulting back injury.  A February 1952 
outpatient note provides that the veteran was diagnosed with 
possible sprain of the lumbar spine, and was treated with 
heat.  The remainder of the veteran's service medical 
records, including the report of his separation medical 
examination and his separation medical history, are negative 
for complaints, findings, or diagnoses relating to a back.  
Regarding the private medical treatment the veteran reported 
receiving shortly after his separation from service, the 
Board notes that November 1994 correspondence from J. S. L. 
provides that the veteran had been a patient of Dr. S., but 
does not provides dates.  She noted that Dr. S. passed away 
in 1966 and his medical records no longer exist.

A November 1956 private medical report provides that the 
veteran was in good physical condition, other than having a 
left knee condition.

The report of a February 1957 VA examination indicates that 
the veteran complained of intermittent low back pain.  A 
lateral radiographic view showed no definite bony 
abnormalities.  Physical examination of the back was also 
negative. The diagnosis was low back strain (from history).

State of Ohio Bureau of Workmen's Compensation award notices, 
dated in March and April 1958, indicate that the veteran was 
awarded compensation from December 14, 1957 to January 23, 
1958.  

On a 1988 application for benefits from the Ohio Bureau of 
Worker's Compensation, the veteran reported that he injured 
his lower lumbar back in April 1988 while at work.  
Corresponding 1988 medical records provide that the veteran's 
diagnoses included possible herniated lumbar disc, lumbar 
strain with degenerative arthritis of the lumbar spine and 
lumbar spinal stenosis.

VA and private medical records dated during the 1980's and 
1990's include diagnoses of a variety of back conditions, 
including lumbosacral strain, lumbar spondylosis with 
sciatica, arthritic changes of the back, mild degenerative 
changes of the lumbar area, and degenerative disc disease.  
Most of the treatment reports address current findings and 
are negative as to the history or etiology of the veteran's 
complaints.

Some medical records do address the etiology of the veteran's 
post-service back complaints.  A February 1992 statement from 
F.L.S., M.D., provides that he treated the veteran for a low 
back injury in 1972.  (The veteran served on active duty from 
January 1951 to December 1952, with reserve service from 
December 1952 to December 1956.)  An August 1988 outpatient 
report from the Mayfield Neurological Institute, Inc., 
includes a notation that the veteran had been seen since the 
end of April 1988 with a history of low back pain, following 
an industrial injury.  The veteran was noted to have a 
previous history of low back pain in 1976 when he had a 
similar pain after a similar work injury.  The veteran 
reported a 1951 injury to the left lower extremity, but did 
not mention any 1951 back injury.

A February 1989 physical therapy evaluation from Adams County 
Hospital includes the veteran's history of sustaining a low 
back injury while at work in April 1988.

In a March 1991 medical report, a private doctor reported 
that the veteran had not worked since August 1990.  He had 
returned to work approximately five days earlier and on the 
day prior he had injured his back.  The private doctor stated 
that the veteran was permanently disabled due to the back 
injury.  December 1994 correspondence from the Adams County 
Hospital indicates that it did not have files available from 
the 1950's on the veteran, and that radiographic films from 
the 1950's were not available as they were kept on site for 
five years and then destroyed.

A January 1998 VA outpatient treatment report provides an 
impression of chronic service-connected low back pain.  The 
report does not indicate that the veteran's service medical 
records were reviewed.

In response to attempts by the RO to obtain additional 
treatment records, a March 1998 VA statement indicates that 
records from 1957 were destroyed.

The report of a December 2000 VA examination reflects that 
the veteran's claims file was extensively reviewed in 
connection with the examination.  The report provides 
detailed review of the veteran's past medical treatment as 
well as diagnostic and clinical test results.  The examiner 
specifically reviewed the veteran's service medical history, 
including the February 1952 notation of possible lumbar 
sprain and treatment notes following the veteran's September 
1951 left knee injury that were negative for any mention of 
the back.  The examination report contains  the veteran's 
back complaints at that time, which included constant low 
back pain of varying intensity, episodes of flare-ups and the 
use of back braces.  Objective findings were provided and a 
diagnosis of chronic lumbosacral strain with mild radicular 
findings was recorded.  It was also noted that there was 
evidence for both degenerative disc disease and degenerative 
joint disease.

The examiner stated that there was no evidence in the 
veteran's service medical records or his subsequent records 
to indicate that his back condition had its onset during 
military service.  The veteran himself was noted to have 
provided the history of having two intercurrent post-service 
injuries, one in 1976 and the other in 1988.  The examiner 
observed that the veteran had only one mention of a possible 
lumbosacral strain during his military service, with no 
residuals shown on the Reports of Medical Examinations or on 
the reports of his early disability examinations.  The 
examiner therefore opined that the etiology of the veteran's 
back condition seemed most likely due to his working 
experience long after military service.  The examiner stated 
that it was his or her medical opinion that it was at least 
as likely as not that the veteran's back condition is both 
causally and etiologically related to a post-service injury, 
including work-related injuries sustained in 1958 (sic), 1976 
and 1988.

The examiner stated that the rationale for these opinions was 
based on the veteran's own stated history and his objective 
medical records, in which there was no mention of back 
problems prior to 1976.  The clinician stated that the 
opinions were not speculative but rather were based on 
careful review of the medical record back to and including 
the original injury sustained in September 1951.  The 
examiner further observed that the medical rationale was 
quite simple: There was no documented evidence in the medical 
record at any point to support the contention that the 
veteran injured his back when he sustained a fracture of the 
left knee in September 1951.  The examiner concluded that the 
objective medical history in this case was that any and all 
back conditions occurred after military service.

Medical records received from the Cincinnati VAMC reveal that 
in April and May 2003 the veteran complained of chronic low 
back pain that he related to service.  The treatment records 
do not include any nexus opinions.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Certain diseases, including 
arthritis, may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2005). Secondary 
service connection may be found where a service- connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
back disability.  In this regard, the Board notes that it is 
the Board's responsibility to determine the probative weight 
of evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board recognizes that the January 1998 VA outpatient 
treatment report gives the veteran an impression of "service-
connected" low back pain, apparently based on the veteran's 
own history of an in-service back injury.  While the veteran 
was competent to relate such a history, there is no 
indication that the VA doctor based the etiological opinion 
on an additional review of the veteran's objective service 
medical records or post-service medical records.  Thus, it is 
entitled to little probative weight.  The service medical 
records do note a single possible lumbar sprain, in February 
1952.  Subsequent service medical records, however, are 
completely negative for relevant complaints, findings, or 
diagnoses.  Moreover, the veteran's post-service medical 
records provide evidence of several intercurrent back 
injuries.  The Board specifically notes records from the Ohio 
Bureau of Worker's Compensation, which indicate back injuries 
in 1957 and 1988.  The November 1994 correspondence does not 
provides date of treatment by Dr. S.

The Board finds that the December 2000 VA examination report 
is probative  evidence against the veteran's claim.  It is 
more probative than the January 1988 out-patient clinic 
records noted above, which merely notes "service-
connected", because it was based upon a review of the entire 
medical record, including the veteran's service and post-
service medical records.  The examiner refers to specific 
facts in the record in order to support and explain the 
conclusions that there is no etiological relationship between 
a current low back disability and service.  The Board is 
cognizant of the statement that "it is at least as likely as 
not that the veteran's chronic lumbosacral strain with mild 
radicular findings, with evidence for both degenerative disc 
disease and degenerative joint disease, is causally related 
to post-service injuries"; ergo, the evidence is in 
equipoise as to whether the veteran's chronic lumbosacral 
strain with mild radicular findings, with evidence for both 
degenerative disc disease and degenerative joint disease, is 
not causally related to post-service injuries.  Aside from 
the fact that such a statement by itself is not evenly 
balanced as to whether the veteran's back disability began 
during or is linked to service, because it still leaves room 
for post-service onset and etiology (other than work-related 
injuries), the opinion read as a whole clearly weighs against 
a relationship between a current back disability and any type 
of service, to include the statement that there was no 
documented evidence in the medical record at any point to 
support the contention that the veteran injured his back when 
he sustained a fracture of the left knee in September 1951, 
and the clinician's conclusion that the objective medical 
history in this case was that any and all back conditions 
occurred after military service.

Thus, VA did obtain an examination that addresses the 
contended causal relationship in compliance with the duty to 
assist the veteran (38 U.S.C.A. § 5103A(d)) and that opinion 
goes against the claim.  That is, the physician who examined 
the veteran in December 2000, after reviewing the relevant 
medical evidence in the claims file, opined that there is no 
etiological relationship between a current low back 
disability and any incident of service, to include the 
notation of a lumbosacral strain.  The physician provided a 
sound rationale for his medical opinion.  As noted above, the 
January 1998 VA outpatient treatment report that included an 
impression of "service-connected" low back pain has minimal 
probative value as it was based on the veteran's self-
reported history rather than a review of the record (Swann v. 
Brown, 5 Vet. App. 229 (1993)) and it contained no rationale.

The only other evidence in support of his claims are the 
veteran's own statements.  However, there is no indication 
that the appellant possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu, supra.  
Consequently, his own lay statements do not constitute 
competent medical evidence linking any current back disorder, 
to include degenerative disc disease of the lumbar spine, to 
his service.

As noted above, while the veteran appears to have amended his 
claim to specify direct versus secondary service connection, 
the Board finds that, as the latter was not formally 
withdrawn, it is addressed herein.  There is no competent 
evidence in the record to show that the veteran's service-
connected residuals of a fracture of the left tibia caused or 
aggravated a back disability.  Accordingly, secondary service 
connection for a back disorder is not warranted.  38 C.F.R. 
§ 3.310(a); Allen, supra.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a back disability, to include 
degenerative disc disease of the lumbar spine, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


